DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 4 March 2021 is acknowledged. Claims 39-41 and 45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected phenol/carbonate combination species there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 46 recites a polyhydric phenol or polyphenol having an estrogenicity equal to or less than 4,4’-(1,4-phenylenebis(propane-2,2-diyl)diphenol.  However, the claim does not specify how the estrogenicity is measured.  Additionally, Applicant’s specification does not provide a definition which indicates how the estrogenicity is measured.  As such, it is unclear if the estrogenicity is to be measured in vivo or in vitro using which receptor(s) or antibody or protein targets.  As such, one of ordinary skill in 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 37, 38, 43, 44, 46, 48, 50, 51, and 53-55 are rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al., US 5,580,937 (“Neumann”) in view of Nava, US 5,679,871 (“Nava”).
Regarding claims 37 and 46, Neumann discloses a curable resin coating composition useful as a lining for deep drawn metal articles for food stuff (i.e. a coated metal food containers) (col. 1 lines 3-10, col. 2 lines 8-14).  The curable resin composition comprises a polyepoxide component and a carboxyl-functional polyester component (abstract, col. 1 lines 18-22).  The carboxyl-functional polyester component is formed by reacting an alcohol component and a carboxylic acid component wherein the alcohol component may be bisphenol polyol such as 2,2-bis(4-(2-hydroxyethoxy)phenyl) propane (i.e. ethoxylated BPA) and/or an ethoxylated or propoxylated phenol (col. 3 lines 12-19 and lines 45-60).  
Neumann is silent regarding the carboxyl-functional polyester component comprising an aryloxy ether polyol derived from reactants including a cyclic carbonate and a polyphenol. 
Nava discloses hydroxyalkylated phenolic compounds which are useful for producing polyester (col. 1 lines 12-16, col. 4 lines 43-45).  The compounds are produced by reacting a phenolic compound with a cyclic organic carbonate (col. 1 lines 4-10, col. 2 line 29-col. 4 line 45). The phenolic compound may be, inter alia
Neumann and Nava are both directed towards forming polyester resin materials from hydroxyalkylated phenolic compounds. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized the hydroxyalkylated phenolic compounds, including the hydroxyalkylated 4,4’-biphenol or hydroxyalkylated BPA, taught by Nava as the alcohol component of the polyester of the coating of Neumann because (a) the hydroxyalkylated phenolic compounds were art recognized to be useful for making polyester (see MPEP 2144.07) and (b) the method disclosed by Nava to produce the hydroxyalkylated phenolic compounds minimizes the adverse effects associated with traditional catalyst.
The curable resin composition of the coated metal food container of modified Neumann would have read on the claimed coating.  The polyester resin of the resin coating would have read on the claimed polyester polymer. The hydroxyalkylated 4,4’-biphenol or hydroxyalkylated BPA of the polyester resin would have read on the claimed aryloxy ether polyol.
Regarding claim 38, the 4,4’-biphenol portion of the hydroxyalkylated 4,4’-biphenol would have read on the claimed compound IA wherein the subscript “m” is zero and the R groups are not present. 
Regarding claim 43, Nava teaches utilizing the claimed cyclic carbonate (col. 3 lines 37-53).
Regarding claim 44, Nava also teaches that the hydroxyalkylated phenol may be, inter alia, hydroquinone (col. 3 lines 10-15).
Regarding claim 48, Neumann teaches that the polyester may also comprise, inter alia
Regarding claim 50, modified Neumann does not teach or suggest that the coating composition is required to comprise BPA or an aromatic glycidyl ether compound.  As such, modified Neumann reasonable teaches a composition which is free of both of these compounds.
Regarding claim 51, polyepoxide component of the coating composition disclosed by Neumann reads on the claimed material containing oxirane groups.
Regarding claim 53, since essentially any substrate can be exposed to food, the toner coated coffee can of modified Neumann reads on the food-contact surface recited in claim 53.
Regarding claims 54 and 55, since the claimed method encompasses applying the coating anytime during the process of forming the container, modified Neumann intrinsically teaches the claimed method. The formation of the alkoxylated phenolic compounds taught by Nava reads on the claimed preparation of the aryloxy ether polyol.

Claims 37, 38, 43, 46-48, and 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Clowes et al., US 4,522,049 (“Clowes”) in view of Bacon, CA 559,963 (“Bacon”)(copy provided herewith). The ChemGuide encyclopedia website accessed at online https://www.guidechem.com/encyclopedia/poly-oxy-1-2-ethanediyl-a-a-1--dic371667.html on 3 May 2021 (“ChemGuide”) and Kim, J.G., Chemical recycling of poly(bisphenol A carbonate), Polymer Chemistry, Issue 30, 2020 (“Kim”) are relied upon as an evidentiary reference for claims 37, 38, 43, 46-48, and 51-53 (copies provided herewith).
Regarding claims 37 and 46, Clowes discloses an aluminum food container the exterior surface of which is coated with a coating which provides protection from elevated temperatures and the environment (abstract, col. 3 lines 14-47, col. 4 lines 30-62, col. 8 lines 8-30, Fig. 1). 
Clowes is silent regarding the coating on being formed from a composition comprising the claimed polyester.
Bacon discloses a pigmented coating composition comprising a linear polyester resin component and a formaldehyde condensate (page 2 line 1-page 3 line 12, page 3 line 25-page 4 line 8). The coating composition adheres strongly to metal surfaces, is hard and flexible, has outstanding chemical resistance, and is remarkably resistant to heat (page 2 line 4-13). The polyester resin component is formed by esterifying a dicarboxylic acid with a diol wherein the diol may be, inter alia, 2,2-di(4-beta-hydroxyethoxy phenyl) propane (page 2 line 16-page 3 line 6).  GuideChem serves as evidence that 2,2-di(4-beta-hydroxyethoxy phenyl) propane has the following structure:

    PNG
    media_image1.png
    348
    166
    media_image1.png
    Greyscale





The Examiner notes that as is evidenced by Kim, 2,2-di(4-beta-hydroxyethoxy phenyl) propane can be formed by reacting bisphenol A with ethylene carbonate (page 4840, Scheme 14) which reads on the aryloxy ether polyol derived from a non-hydroxy functional cyclic carbonate and a polyphenol recited in claim 37.
Regarding claim 38, the bisphenol portion of the 2,2-di(4-beta-hydroxyethoxy phenyl) propane taught by Bacon reads on claimed structure IA wherein subscript “m” is equal to 1 and subscript “w” is equal to zero.
Regarding claims 43 and 47, the ethoxy portions of the 2,2-di(4-beta-hydroxyethoxy phenyl) propane taught by Bacon corresponds to the portion of an aryloxy ether polyol derived from ethylene carbonate which would read on the structure II recited in claim 43 wherein R2 is a hydrogen and the ethylene carbonate of claim 47.
Regarding claim 48, Bacon teaches that the linear polyester resin component may additional comprise inter alia, succinic acid and ethylene glycol (page 2 line 26-page 3 line 13).
Regarding claims 51 and 52, Bacon teaches that the formaldehyde condensate may be an amine-aldehyde resin (including urea-formaldehyde or melamine-formaldehyde resins) (page 3 lines 25-30) which reads on the amino crosslinker recited in claim 51. Bacon also teaches that coating may comprise 10 to 90 % of the linear polyester resin component and 10 to 90 wt% of the amine-aldehyde resin which renders obvious the ranges of amounts recited in claim 52 (see MPEP 2144.05).
Regarding claim 53, since essentially any substrate can be exposed to food, the coating on the can of modified Clowes would have read on the food-contact surface recited in claim 53.

Claims 37, 38, 43, 47-49, 53 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Mahabadi et al., US 5,277,460 (“Mahabadi”) in view of Bourdelais et al., US 2003/0087208 (“Bourdelais”). Sacripante et al., US 6,291,122 (“Sacripante”) is relied upon as an evidentiary reference for claims 37, 38, 43, 47-49, 53 and 56.
Regarding claims 37 and 46, Bourdelais discloses a coffee can having a surface comprising a printed label [abstract, 0001, 0008, 0009, 0022, 0025]. The printed label is printed using colored toner particles [0120, 0121, 0125]. 
Bourdelais is silent regarding a coating composition comprising a polyester resin.
Mahabadi discloses a colored toner composition (i.e. coating composition) comprising particles formed from a crosslinkable polyester base resin (abstract, col. 1 lines 4-11, col. 5 lines 31-51, col. 14 lines 14-31, col. 15 lines 20-29).  The polyester base resin is an unsaturated polyester which is formed by a reaction between a saturated acid, an unsaturated acid, and a dihydric alcohol which is preferably propoxylated bisphenol A (col. 9 lines 28-36).  The polyester base resin may have the following molecular structure: 

    PNG
    media_image2.png
    162
    807
    media_image2.png
    Greyscale



Where subscripts “m1” and “m2” are at least 1 and not greater than 3 and n is approximately 8 to 11 (col. 10 line 41-col. 11 line 38).  The toner is inexpensive and safe and has a low minimum fix temperature, good rheological properties, and a wide fusing latitude (abstract, col. 5 lines 26-30). 
Bourdelais and Mahabadi are both directed towards articles printed with a colored toner particles. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized the toner taught by 
The coffee can of modified Bourdelais would have read on the container of claim 37.  While Bourdelais is silent regarding the coffee can being formed of metal, the Examiner takes Official Notice that it was universally known in food packaging arts to form coffee can from metal.  The label on the surface of the coffee can comprising the printing formed from the toner of Mahabadi would have read on the claimed coating.  
While modified Bourdelais is silent regarding the polyester being formed from an aryloxy ether polyol derived from a non-hydroxyl functional cyclic carbonate and a polyphenol, it is noted that the portion of polyester resin of the toner of Mahabadi shown below is the same as what is produced by the a reaction of a non-hydroxyl functional cyclic carbonate and a polyphenol.  

    PNG
    media_image3.png
    185
    720
    media_image3.png
    Greyscale



In support of this position, the Examiner points to Sacripante which discloses an aryloxy ether polyol formed from an alkyl carbonate (which may be propylene carbonate) and BPA wherein the aryloxy ether polyol (abstract, col. 1 line 29-col. 3 line 30, col. 5 lines 6-67, structures I and III).  As such, the recitation in the claims of an aryloxy ether polyol derived from a non-hydroxyl functional cyclic carbonate and a polyphenol is interpreted as being a product-by-process limitation.  In light of this interpretation, the Examiner is 
Regarding claim 38, the bisphenol A portion of the portion of polyester resin of the toner of Mahabadi shown above reads on the structure IA of the claim. 
Regarding claims 43 and 47, the portion of the polyester resin of the toner of Mahabadi shown below corresponds to the portion of the disclosed polyester that would have been formed from the propylene carbonate of claim 47.  

    PNG
    media_image4.png
    137
    137
    media_image4.png
    Greyscale



Regarding claim 48, Mahabadi teaches that the polyester of toner composition may be formed from, inter alia, fumaric acid and propylene glycol (col. 10 lines 15-21).
Regarding claims 49 and 56, Mahabadi teaches that the polyester of the toner composition has a number average molecular weight of from 2,000 to 5,000 and a Tg of from about 50 to about 70 °C (col. 7 lines 23-38) which read on the claimed Mn and Tg values.
Regarding claim 53, since essentially any substrate can be exposed to food, the toner coated coffee can of modified Bourdelais would have read on the food-contact surface recited in claim 53.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Neumann in view of Nava as applied to claim 37 above, and further in view of Niederst et al., US 2013/0316109 (“Niederst”).
Regarding claim 44, as is described above, Neumann as modified with Nava teaches a container which meets the limitations of claim 37. Modified Neumann is silent regarding the alkoxylated phenol being one of the polyphenol species recited in claim 44.
Niederst discloses a coating composition for food container wherein the coating composition comprising a polymer formed from a dihydric phenol [abstract, 0002, 0006-0025, 0027, claim 24]. Niederst teaches that dihydric phenols such as BPA, BPF, and BADGE have estrogen agonist activity and that undesirable estrogen agonist activity can reduced by using dihydric phenols having specific chemical characteristics [0006, 0007]. Niederst exemplifies 4,4'-methylenebis(2,6-dimethylphenol) as a molecule with reduced estrogen agonist activity [0091, 0268, claim 19].
Modified Neumann and Niederst are both directed towards coating used in food container applications. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized  4,4'-methylenebis(2,6-dimethylphenol) as the base dihydric phenol for alkoxylation with the expectation of producing a can which has less potential for estrogen agonist activity.  The methylenebis(2,6-dimethylphenol) which is reacted with the cyclic carbonate to produce the polyester coating of modified Neumann would have read on the methylenebis(2,6-dimethylphenol) recited in claim 44

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.



· EP 2,791,195 to Bertolone et al. – discloses a coating composition comprising a polyester-polycarbonate copolymer formed from a polyol produced by reacting a diol with a cyclic carbonate [0010, 0020-026, 0048, 0071].

· US 2015/0239272 to Selepack et al. – discloses forming designs onto metal beverage containers using a toner [abstract, 0009-015, 0100].

· US 2004/0265509 to Roth et al. – discloses a coating composition comprising an unsaturated polyester formed from an alkoxylated bisphenol A [abstract, 0001, 0026, 0027, 0217, 0219].

· JP 10-095840 and JP 10-077336 both to Ito et al. (copies provided herewith) – disclose an unsaturated polyester resin which is suitable for use in coating composition wherein the unsaturated polyester resin is formed from an aryloxy ether polyol produced by reacting an aromatic dihydroxy compound with a cyclic alkylene carbonate (whole document).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079.  The examiner can normally be reached on M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/Primary Examiner, Art Unit 1782